                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-459-RJC-DCK

 CHARJDE NICOLE HUNTER,                                )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )      ORDER
                                                       )
 WALMART, INC.,                                        )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Stay

Discovery” (Document No. 30) filed July 16, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and applicable authority, the

undersigned will grant the motion.

         The undersigned notes that “Court-enforceable discovery does not commence until issues

have joined and a Scheduling Order has been entered.” Local Rule 16.1(f).

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Stay Discovery”

(Document No. 30) is GRANTED.

         IT IS FURTHER ORDERED that Plaintiff’s “Request For Production Of Documents”

(Document No. 22) is DENIED.

                                      Signed: July 16, 2020




      Case 3:19-cv-00459-RJC-DCK Document 32 Filed 07/17/20 Page 1 of 1
